Citation Nr: 1446637	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes as secondary to Anthrax vaccinations.  

2. Entitlement to a compensable disability evaluation for service-connected left foot hallux valgus with exostosis (left hallux valgus disability).  

3. Entitlement to a compensable disability evaluation for service-connected right foot hallux valgus with exostosis (right hallux valgus disability).  

4. Entitlement to a compensable disability evaluation for service-connected bilateral pes planus with a history of plantar fasciitis (pes planus disability) prior to April 24, 2012, and to an evaluation in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had active service from February 1999 to January 2003, as well as reserve service in the Army National Guard (ANG) from January 2005 to January 2007.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for diabetes, as well as increased ratings for the right and left hallux valgus, and pes planus disabilities.  

In April 2012, the Veteran testified at a hearing at the RO, before the undersigned
Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In November 2013, the Board remanded the matter for further development, to include determining dates of Reserve service, obtaining outstanding treatment records, and scheduling VA examinations with medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

In April 2014, the RO granted an increased evaluation for the pes planus disability to 10 percent effective April 24, 2012.  Nevertheless, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this issue remains in appellate status.  

Finally, in a July 2014 statement, the Veteran raised the issue of action whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1. Diabetes was not manifested during service or within one year thereof; and there is competent evidence of record that diabetes is not related to Anthrax vaccinations.  

2. For the entire rating period, the Veteran's right hallux valgus disability is not productive of severe hallux valgus equivalent to amputation of the great toe, nor has it been treated with surgical resection of the metatarsal head.  

3. For the entire appeal period, the Veteran's left hallux valgus disability is not productive of severe hallux valgus equivalent to amputation of the great toe, nor has it been treated with surgical resection of the metatarsal head.  

4. For the entire appeal period, the level of impairment of the Veteran's bilateral pes planus more closely approximates symptoms that were mild and relieved by built-up shoe or arch support; it is also manifested by pain on manipulation and use of the feet.  


CONCLUSIONS OF LAW

1. Diabetes was not incurred in or aggravated by service, is not the result of anthrax vaccine, and may not be presumed to have been incurred during active duty.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2. For the entire period of the appeal, the criteria for compensable evaluations for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 (2013).  
 
3. For the entire period of the appeal, the criteria for compensable evaluations for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280 (2013).  

4. Resolving reasonable doubt in the Veteran's favor, for the entire period of the appeal, the criteria for an evaluation of 10 percent, and no more, for bilateral pes planus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims in January 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claim; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include remanding the case for further development and affording him adequate VA examinations and medical opinions in December 2013.  The examiners reviewed the claims file and provided adequate supporting explanation.  Also, the Veteran had indicated that he served additional Reserves service after his January 2003 discharge from active duty service.  Review of the record shows that Reserves service was confirmed, and that the Veteran had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in from January 2005 to January 2007, including ACDUTRA in January 2005, from September 2005 to October 2005, from October 2005 to December 2005, and from January 2006 to January 2007.  The Board thus finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.  Moreover, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2013).  

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or injury incurred while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2013).  

As noted, the Veteran had Reserves service from January 2005 to January 2007, including ACDUTRA in January 2005, from September 2005 to October 2005, from October 2005 to December 2005, and from January 2006 to January 2007.  

Active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which an individual was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  

ACDUTRA is defined, as full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for the Reserves, or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

VA's Adjudication Procedure Manual, M21-1R, Part III, subpart ii, 6.3.c., notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes active guard/reserve and active duty support, which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.  

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  

A preexisting disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The presumptions with respect soundness at entrance to service and aggravation do not apply to periods of INACDUTRA or ACDUTRA.  Biggins, supra.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  

The Veteran asserts that in July 1999 and December 2002, he was administered the Anthrax vaccine against his will.  Service treatment records (STRs) reflect no treatment for diabetes, or administration of Anthrax vaccine.  

Post service, on VA general examination in April 2003, the examiner specifically noted that the Veteran did not have a diagnosis of diabetes.  

Private treatment records from "Dr. Piziak" show that in July 2006 the Veteran was diagnosed with diabetes.  

The Veteran presented testimony on personal hearing in April 2012 to the effect that he developed diabetes in 2006 after administration of an Anthrax vaccine and booster in 1999.  He specifically denied being diagnosed with diabetes within one year of his separation from service.  

However, as discussed below, review of the extensive post-service record reflects that the credible, competent and probative evidence does not link diabetes to Anthrax vaccine except for the Veteran's statements and testimony.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what symptoms he has experienced.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to the onset of diabetes; such complex determination is not capable of lay observation.  

In support of his claim, the Veteran has submitted various Internet medical articles indicating that patients given the Anthrax vaccine are at a significantly higher risk of developing insulin dependent diabetes.  However, such evidence is not adequate.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (providing that while a medical article or treatise can provide support for a claim of service connection, it must be bolstered by an opinion of a medical professional and relate to the specific facts of the case as opposed to a discussion of generic relationships).  Although the Veteran has submitted an accompanying medical opinion, his treatise evidence is of limited probative value.  

In this regard, in May 2012, the Veteran's private physician, "Dr. Hall," observed that the Veteran developed hypothyroidism in 2004 and diabetes in 2006 or 2007, and that based on recent testing he has autoimmune causes for both conditions.   Dr. Hall clarified that the Veteran actually has Type 1 (juvenile) diabetes mellitus, which is usually diagnosed as a child or teenager, not as an adult in his thirties as was the case with the Veteran.  Dr. Hall reported that an extensive literature search as to whether or not Anthrax vaccine was linked to diabetes, and performed a thorough review of each website noted, including a few peer reviewed medical articles, and studies commissioned and/or performed by the U.S. military.  Generally, these documents did not show a causal relationship between diabetes and Anthrax vaccination; however they do indicate a statistical association between immunization with Anthrax vaccine and later hospitalizations for diabetes, among other diseases.  Dr. Hall noted that the Veteran's labs revealed that he clearly had developed two autoimmune disorders since his time in the service.  Dr. Hall acknowledged that whether there is a causal relationship between the Anthrax vaccinations the Veteran received and the development of diabetes and autoimmune hypothyroidism cannot be proven in retrospect.  However, Dr. Hall observed that there has been some concerns raised that there have been an increased incidence of autoimmune disorders in vaccinated service members.  Dr. Hall concluded that the Veteran's diabetes and hypothyroidism should be considered service-related.  

Pursuant to Board remand, in December 2013, the Veteran underwent a VA diabetes examination, during which the examiner acknowledged that the Veteran had a diagnosis of diabetes since July 2006, as noted in the private treatment record.  The examiner opined that the Veteran's diabetes was less likely as not caused by or a result of, or had its onset during service or an incident of service, to include any anthrax vaccinations provided during service.  The examiner specifically noted that review of medical literature failed to show sufficient evidence to support a finding that Anthrax vaccination is association with Type I diabetes or diabetes

The Board finds the December 2013 VA examiner's opinion does not contradict Dr. Hall's findings, as Dr. Hall acknowledged that a causal relationship between the Anthrax vaccinations the Veteran received and the development of diabetes and autoimmune hypothyroidism could not be proven in retrospect.  Moreover, Dr. Hall failed to explain how the research he reviewed applied specifically to the Veteran's claim for service connection in consideration of his medical history and the clinical record.  

The Veteran's active duty service treatment records do not reflect complaints, treatment, symptoms, findings, or a diagnosis pertaining to diabetes.  Instead, the record reflects a diagnosis of diabetes mellitus in July 2006.  As such, the Board concludes that service connection is not warranted for diabetes as directly related to service or ACDUTRA, nor was diabetes demonstrated to a degree of 10 percent within one year of discharge from active wartime duty.  See 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

The Board observes, moreover, that the Veteran does not contend that his diabetes is of service onset.  Rather, he asserts that it had its onset within one year of separation from ACDUTRA, and that it is related to Anthrax vaccination and booster in 1999 and 2002.  The record reflects, however, that when examined by VA in December 2013, the VA clinical professional reviewed the record and relevant clinical authority and clearly determined that no relationship between anthrax vaccine and diabetes could be established with a 50 percent probability or more.  It was therefore concluded that diabetes was less likely than not related to anthrax vaccine.  As previously indicated, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to a relationship between anthrax vaccinations and diabetes.  The Board thus attaches greater probative weight to the opinion of the VA physician in December 2013 and less to the Veteran.  No other opinion of record has ascribed diabetes to administration of Anthrax vaccine during service.  

The Board would also point out as indicated above, if an application relates to a period of INACDUTRA, the disability for which service connection is sought must have manifested from an injury incurred during that period which is not demonstrated in as to these matters.  See 38 U.S.C.A. § 101 (24).  

As such, the Board concludes that the reliable and probative evidence does not indicate that the Veteran has diabetes related to service or training, to include administration of Anthrax vaccine.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App, 49, 54-56 (1990).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's statements describing the symptoms of his service-connected right and left hallux valgus, and pes planus disabilities are deemed competent evidence, and these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (2013).  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, et cetera., particularly during times when these symptoms 'flare up,' such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


Hallux Valgus

Under 38 C.F.R. § 4.71a, DC 5280 (2013), unilateral hallux valgus warrants a 10 percent evaluation if it is severe and equivalent to amputation of the great toe, or if it has been subject to surgical treatment with resection of the metatarsal head.  The 10 percent rating is the only evaluation available under DC 5280 (2013).  Id.  

The evidence of record, include the February 2006, January 2009, and December 2013 VA examination reports, indicates that the Veteran's bilateral hallux valgus has been productive of daily foot pain, which causes mild to moderate symptoms in both feet, with flare-ups of moderate pain, weakness, fatigue and incoordination with increased activity.  He also had 10 degrees of abnormality in both feet noted on physical examination in 2009.  His symptoms have been characterized as mild or moderate, had not resulted in functional impairment of such a degree that no effective function remains other than that which would be equally well served by an amputation with prosthesis, and had not been treated with surgical resection of the metatarsal head.  Accordingly, a compensable rating is not warranted under DC 5280.  38 C.F.R. § 4.71a, DC 5280 (2013).  

The Veteran has also considered the Veteran's statements, including his hearing testimony, as to the severity of his bilateral hallux valgus.  However, the Veteran reports that the majority of his pain is heel pain, yet hallux valgus affects the toes.  The Veteran is competent to report his symptoms related to his hallux valgus symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating his bilateral hallux valgus disabilities to the appropriate diagnostic criteria.  Accordingly, the Board has afforded greater weight to VA examination reports and treatment records.  

The Board acknowledges that the Veteran experiences pain, weakness, and fatigability in his feet caused by his bilateral hallux valgus, and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant an evaluation in excess of 10 percent.  In this regard, the clinical and lay record shows that the Veteran was able to ambulate independently despite his pain.  In fact, the December 2013 VA examiner noted that the holding in Mitchell, as pertains to pain and limitation of motion, did not apply in the Veteran's case.  

The Board has also considered whether a higher rating is available under another DC.  However, the Board finds that the Veteran's bilateral hallux valgus does not entail and is otherwise analogous to bilateral weak foot under DC 5277, acquired claw foot under DC 5278, anterior metatarsalgia under DC 5279, hallux rigidus under DC 5281, hammertoes under DC 5282, or malunion or nonunion of tarsal or metatarsal bones under DC 5283.  38 C.F.R. § 4.71a (2013).  The Board notes that DC 5284 provides ratings for residuals of other foot injuries.  However, the Board finds that evaluation under DC 5284 is not appropriate where DC 5280 explicitly accounts for the Veteran's current diagnosis of hallux valgus and associated symptomatology.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Pes Planus

The Veteran is in receipt of noncompensable evaluation for his bilateral pes planus, prior to April 24, 2012, and a 10 percent evaluation thereafter, under DC 5276.  38 C.F.R. § 4.71a (2013).  Under DC 5276, a noncompensable evaluation is warranted for pes planus with mild symptoms such as symptoms that are relieved by a built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate symptoms such as the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet, either bilateral or unilateral.  A 20 percent evaluation is warranted for unilateral severe symptoms, and a 30 percent evaluation is warranted for bilateral severe symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  The maximum schedular evaluations of 30 percent for unilateral and 50 percent for bilateral pes planus are warranted for pronounced symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or symptoms not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2013).  

After reviewing all the evidence of record, the Board finds that, for the entire period of the appeal, an evaluation of 10 percent for pes planus is warranted, as the clinical and lay record establish that the Veteran experiences moderate pes planus, with pain on manipulation of the feet.  In this regard, relevant VA treatment records, dated prior to April 24, 2012, generally show that the Veteran complained of chronic foot pain, relieved by sitting.  

On VA examination in February 2006, January 2009 and December 2013, the Veteran complained of pain, mostly on the plantar aspect and mid-planter feet, weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance.  He denied symptoms of swelling, effusion, edema, or erythema, but there was a lack of endurance due to pain reported.  The Veteran reported that he used night splints, which helped, and also used braces for the ankle and feet.  The examiners have noted that the Veteran's pes planus had a moderate impact on his job, and is moderate to severe with flare-ups.  Moreover, on physical examination, tenderness was noted on the bilateral mid-plantar area medial and lateral arch and mid foot.  X-ray studies of both feet did not reveal degenerative or traumatic arthritis, and the Veteran's feet were described as within normal limits.  Also, the Veteran reported that he was limited in what exercises he could perform, and that he could not walk for more than 15 to 20 minutes.  

The Veteran has also considered the Veteran's statements, including his hearing testimony, as to the severity of his pes planus.  The Veteran is competent to report his symptoms related to his pes planus symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating his bilateral pes planus disability to the appropriate diagnostic criteria.  Accordingly, the Board has afforded greater weight to VA examination reports and treatment records.  

There were findings of the pes planus being moderate, but not with weight-bearing line over or medial to the great toe or inward bowing of the tendon Achilles; however, there was some pain on manipulation and use of the feet.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Therefore the Board finds that the Veteran's bilateral pes planus more nearly approximates the criteria set forth for a 10 percent rating under DC 5276.  

The Board acknowledges that the Veteran experiences pain, weakness, and fatigability in his feet caused by his bilateral pes planus, and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant an evaluation in excess of 10 percent.  In this regard, the clinical and lay record shows that the Veteran was able to ambulate independently despite his pain.  In fact, the December 2013 VA examiner noted that the holding in Mitchell, as pertains to pain and limitation of motion, did not apply in the Veteran's case.  

As noted, a higher evaluation of 30 percent is not warranted unless there is bilateral involvement with severe symptoms; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Therefore, based on the cited evidence above, entitlement to a disability evaluation in excess of 10 percent is not warranted.   

The Board has also considered whether a higher rating is available under another DC.  However, the Board finds that the Veteran's bilateral pes planus does not entail and is otherwise analogous to bilateral weak foot under DC 5277, acquired claw foot under DC 5278, anterior metatarsalgia under DC 5279, hallux rigidus under DC 5281, hammertoes under DC 5282, or malunion or nonunion of tarsal or metatarsal bones under DC 5283.  38 C.F.R. § 4.71a (2013).  The Board notes that DC 5284 provides ratings for residuals of other foot injuries.  However, the Board finds that evaluation under DC 5284 is not appropriate where DC 5276 explicitly accounts for the Veteran's current diagnosis of pes planus and associated symptomatology.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Extraschedular Consideration and Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hallux valgus and bilateral pes planus disabilities.  With regard to these disabilities, the rating criteria address subjective complaints.  The Veteran has not reported symptoms for either of these disabilities that are not addressed by applicable rating criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected bilateral hallux valgus and bilateral pes planus disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Although the December 2013 VA examiner observed that the Veteran had difficulty performing trainings because of his feet disabilities, he in no way was unable to perform his job, and did not report missing any work because of them.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral for extraschedular consideration for his bilateral hallux valgus and bilateral pes planus disabilities is not in order. 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  As noted, the Veteran's numerous VA examination reports have consistently shown that the symptoms the Veteran has experienced, with respect to his bilateral hallux valgus and bilateral pes planus disabilities, were adequately encompassed by the rating criteria already taken into account on evaluation of these disabilities or do not provide an exceptional disability picture.  In fact, during his hearing, the Veteran testified that is able to perform exercises, such as jogging, and can be on his feet for up to three hours at a time at work, despite having these foot disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his feet disabilities cause him to be unemployable.  In fact, he is currently employed.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.  


ORDER

Service connection for diabetes is denied.  

A compensable disability evaluation for the service-connected left foot disability is denied.  

A compensable disability evaluation for the service-connected right foot disability is denied.  

A 10 percent disability rating, but no higher, for bilateral pes planus is granted.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


